                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTHCAROLINA
                            WESTERN DIVISION

                               NO.: 5: 18-CR-0049-2FL(1)


UNITED STATES OF AMERICA                                )
                                                        )
                                                        )
v.                                                      )
                                                        )
JUAREZ TADOWEL MORGAN,                                  )
                     Defendant.                         )

************************************************************************
      THIS CAUSE is before the court on a Motion of the Defendant to allow an

objection to the Pre-Sentence Report at this time.

       Counsel informs the Court that the Defendant now wishes to raise an objection to

being designated a career offender in the Pre-Sentence Report based upon a prior

conviction of assault in the State of North Carolina.

       FOR GOOD CAUSE SHOWN the Defendant’s motion is ALLOWED.

                      27th
SO ORDERED, this the __________ day of February, 2019.


                                              ___________________________
                                              Honorable Louise W. Flanagan
                                              United States District Court, EDNC
